IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1822
                               Filed August 19, 2015


STATE OF IOWA,
     Plaintiff-Appellant,

vs.

SCOTT JOSEPH FLETCHER,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Douglas F. Staskal,

Judge.



       The State appeals a district court ruling that a defendant was entitled to a

105-day credit towards his sentence. AFFIRMED.



       Thomas J. Miller, Attorney General, William A. Hill, Assistant Attorney

General, Special Litigation Division, for appellant State.

       Scott Joseph Fletcher, Fort Madison, appellee.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                            2


VAITHESWARAN, P.J.

         The State appeals a narrow issue: whether an offender is entitled to credit

for time served in jail on charges that were dismissed but subsequently refiled.

   I.       Background Proceedings

         Fletcher was arrested and charged with three crimes. In time, he agreed

to cooperate with law enforcement, and the State dismissed the charges.

Fletcher spent 105 days in jail between the date of arrest and date of dismissal.

         Fletcher failed to cooperate, and pursuant to the agreement, the State

refiled the charges. Fletcher eventually pled guilty to possession with intent to

deliver methamphetamine and possession of a controlled substance. The district

court sentenced him to prison terms not exceeding ten and two years,

respectively, and stated he “shall receive credit against the(se) sentence(s) for

any days served in custody on the(se) individual offense(s).”

         Fletcher received credit for the days he spent in jail following his re-arrest,

but not for the 105 days preceding the dismissal of the charges. He filed a

“motion for time credit.” In a thorough opinion, the district court granted the

motion. The State appealed.

   II.      Credit for Time Served

         The State frames the issue as follows: “whether the statutory provision of

§ 903A.5 Iowa Code (2011) providing pretrial credits to be applied to an

offender’s sentence requires that time spent in jail on a previously dismissed

charge [] should be applied to a new and separate conviction.”

         Iowa Code section 903A.5 states in pertinent part:
                                          3


       If an inmate was confined to a county jail, municipal holding facility,
       or other correctional or mental facility at any time prior to
       sentencing, or after sentencing but prior to the case having been
       decided on appeal, because of failure to furnish bail or because of
       being charged with a nonbailable offense, the inmate shall be given
       credit for the days already served upon the term of the sentence.

The State focuses on the legislature’s use of the word “sentence.” In its view,

the “[c]redit is to be applied for time served on the term of the ‘sentence’” and

“[t]he parameters of a sentence are limited to when an offender is charged with

the offense for which he is ultimately convicted and when he is sentenced to

prison.” The State categorically asserts, “[t]he statutory provisions do not allow

credit for time served on a dismissed charge which is later re-filed.”

       The district court found this interpretation of section 903A.5 “too narrow.”

The court reasoned that the State was essentially attempting to equate

“sentence” with “case” and this interpretation did not square with a rule of

criminal procedure or with appellate opinions referring to the same “offense,”

“crime,” or “charge.” The court was correct.

       Iowa Rule of Criminal Procedure 2.26(1)(f) states: a “defendant shall

receive full credit for time spent in custody on account of the offense for which

the defendant is convicted.” (Emphasis added.) This rule is to be interpreted “in

tandem with” section 903A.5. State v. Calvin, 839 N.W.2d 181, 186 (Iowa 2013).

       In Calvin, the Iowa Supreme Court read the rule and statute to permit

“credit for time served in jail as a penalty for drug court program violations.” Id. at

186-87. The court reasoned as follows:

       Calvin’s success in the program was directly related to the ultimate
       sentence to be imposed. The parties had agreed to jointly
       recommend that he receive a suspended sentence upon his
       successful completion of the program and that he would serve a
                                         4


       prison sentence if he failed to complete the program. Calvin’s
       participation in the program was intended to provide an opportunity
       for him to realize the benefits of a plea bargain that would lead to a
       lesser sentence.

Id. at 186. The court contrasted Calvin’s fact pattern with a case in which the jail

time “was entirely unrelated to the guilt or sentencing phases of the defendant’s

trial on the underlying offense.” Id.

       The same distinction applies here.      The State dismissed the original

charges in exchange for Fletcher’s cooperation.          When Fletcher failed to

cooperate, the State refiled the identical charges. The two cases were joined at

the hip, with the second flowing directly from the agreement in the first. Under

these circumstances, section 903A.5 and rule 2.26(1)(f) dictated a grant of credit

for the 105 days served in jail following Fletcher’s initial arrest and dismissal of

the charges. See State v. Allensworth, 823 N.W.2d 411, 415-16 (Iowa 2012)

(“Section 903A.5 by its plain language provides a credit against the prison

sentence for time served in jail on the same charge.”); State v. Orte, 540 N.W.2d
435, 438 (Iowa 1995) (stating “a defendant is entitled to credit for time served

only when the time served is related to the crime for which the defendant is

convicted”); State v. Harrison, 468 N.W.2d 215, 217 (Iowa 1991) (stating a

“charge” must have been brought before section 903A.5 would be triggered);

Walton v. State, 407 N.W.2d 588, 591 (Iowa 1987) (stating a “defendant is not

entitled to sentence credit for time spent incarcerated under a sentence for an

unrelated offense”); see also Wiebe v. State, 149 So. 3d 729, 731 (Fla. Dist. Ct.

App. 2014) (“The State has not cited any authority for the proposition that if the
                                           5


State nolle prosses a charge and later refiles, . . . a defendant held on that

charge pending trial loses the right to credit for time served.”).

       We conclude the district court did not err in granting Fletcher a 105-day

credit for time served in jail following his initial arrest and dismissal of charges.

       AFFIRMED.